      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DANIEL SOTO-AGUILERA and            *
REMBERTO GUIROLA RAMOS,             *
on behalf of themselves and         *
all those similarly-situated        *
who consent to representation,      *
                                    *
     Plaintiffs,                    *
                                    *
v.                                  * CIVIL ACTION NO:
                                    *
SHELITHA RENEE ROBERTSON,           *
JACQUELYN WHITE, and THE RENEE      *
GROUP, INC.,                        *
                                    * JURY TRIAL DEMANDED
     Defendants.                    *

                               COMPLAINT

     Comes   now,   the   above-named   Plaintiffs,    and   file     their

Complaint against the above-named Defendants on the following

grounds:

                             INTRODUCTION

                                   1.

     This is an action brought pursuant to the Fair Labor Standards

Act (hereinafter referred to as the “FLSA”), codified at 29 U.S.C.

§ 201 et seq., for violations of wage and overtime laws, and

retaliation.   This is also an action for violations of 26 U.S.C.

§ 7434 for civil damages and penalties associated with fraudulent

information filings.
      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 2 of 22




                              JURISDICTION

                                    2.

     The jurisdiction of this Court is invoked pursuant to 28

U.S.C. § 1331.

                                    3.

     Defendant Shelitha Renee Robertson is the Chief Executive

Officer, and owner of Defendant The Renee Group, Inc. (hereinafter

referred to as “Renee Group”).

                                    4.

     Defendant Jacquelyn White is the Chief Financial Officer and

Secretary of the Renee Group.

                                    5.

     Defendant    Robertson    is   a    “person     acting   directly   or

indirectly in the interest of an employer” as defined by 29 U.S.C.

§ 203(d).

                                    6.

     Defendant White is a “person acting directly or indirectly in

the interest of an employer” as defined by 29 U.S.C. § 203(d).

                                    7.

     Defendants   are   an    “employer”   in   an    industry   affecting

commerce as defined by 29 U.S.C. § 203(d).




                                 -2-
      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 3 of 22




                                         8.

     Defendants are an “enterprise” engaged in commerce or the

production of goods for commerce as defined by 29 U.S.C. § 203(s).

                                         9.

     Defendants "ha[ve] employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced

for [interstate or international] commerce by any person" as

defined by 29 U.S.C. § 203(s).

                                         10.

     Defendants have an "annual gross volume of sales made or

business done [of] not less than $500,000” as defined by 29 U.S.C.

§ 203(s).

                                         11.

     Plaintiffs are “employee[s]” of Defendants as defined by 29

U.S.C. § 203(e).

                                         12.

     From     approximately       November     2016   until      January   2021,

Plaintiff Daniel Soto-Aguilera was employed by Defendants as a

laborer   installing      water    and    sewer   lines,   digging     ditches,

excavating,    clearing    land,    laying     concrete    and    asphalt,   and

removing and installing fencing.




                                    -3-
      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 4 of 22




                                  13.

     From approximately May 2016 until January 2021, Plaintiff

Remberto Guirola Ramos was employed by Defendants as a laborer

installing water and sewer lines, digging ditches, excavating,

clearing land, laying concrete and asphalt, and removing and

installing fencing.

                                  14.

     Plaintiffs bring their FLSA claim as a collective action on

behalf of themselves and on behalf of all current or former

similarly-situated laborers employed by Defendants who consent to

join this action as party plaintiffs under 29 U.S.C. § 216(b).

                                  15.

     A similarly-situated laborer means all persons working for

Defendants, employed or previously employed, in a position of

laborer or otherwise installing water and sewer lines, digging

ditches, excavating, clearing land, laying concrete and asphalt,

and removing and installing fencing, who were misclassified as

independent contractors and/or worked hours in excess of forty

(40) hours per week, were not paid overtime wages, and who worked

for Defendants at any time between February 9, 2018 to the present.




                                 -4-
         Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 5 of 22




                                     16.

     Defendants are subject to the wage and hour and overtime

provisions under the FLSA.

                                     17.

     Defendant Robertson resides in the State of Georgia.

                                     18.

     This      Court   has    personal     jurisdiction    over   Defendant

Robertson.

                                     19.

     Defendant White resides in the State of Georgia.

                                     20.

     This Court has personal jurisdiction over Defendant White.

                                     21.

     Defendant Renee Group is a Georgia corporation doing business

within the State of Georgia, with its principal place of business

at 1285 Shanter Trail, Atlanta, Fulton County, Georgia, 30311.

                                     22.

     Defendant Renee Group is a Georgia corporation doing business

within the State of Georgia, with Jameel Manji serving as its

registered agent, and maintaining its registered address at 315 W.

Ponce de Leon Avenue, Suite 400, Decatur, DeKalb County, Georgia

30030.



                                    -5-
         Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 6 of 22




                                     23.

       This Court has personal jurisdiction over Defendant Renee

Group.

                                    VENUE

                                     24.

       Defendants reside within the Atlanta Division of the Northern

District of Georgia.

                                     25.

       All   actions   alleged   herein     occurred   within   the   Atlanta

Division of the Northern District of Georgia.

                                     26.

       Venue in the Atlanta Division of the Northern District of

Georgia is proper for the Defendants under 28 U.S.C. § 1391(b) and

(c).

                                 THE PARTIES

                                     27.

       The Plaintiffs are former employees of Defendants residing in

the Atlanta Division of the Northern District of Georgia.

                                     28.

       Defendant Robertson may be served with summons and process at

1285 Shanter Trail, Atlanta, Fulton County, Georgia 30311, or at

305 Selig Drive, S.W., Atlanta, Fulton County, Georgia 30336.



                                    -6-
      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 7 of 22




                                  29.

     Defendant White may be served with summons and process at

1285 Shanter Trail, Atlanta, Fulton County, Georgia, 30311, or at

305 Selig Drive, S.W., Atlanta, Fulton County, Georgia 30336.

                                  30.

     Defendant Renee Group is a for-profit Georgia corporation and

may be served with summons and process upon Jameel Manji, its

registered agent, at 315 W. Ponce de Leon Avenue, Suite 400,

Decatur, DeKalb County, Georgia 30030, or Defendant Robertson at

1285 Shanter Trail, Atlanta, Fulton County, Georgia, 30311, or at

305 Selig Drive, S.W., Atlanta, Fulton County, Georgia, 30336.

                                 FACTS

                                  31.

     Defendant Renee Group is in the water and sewer utility

business, which includes installing water and sewer lines, digging

ditches, excavating, clearing land, laying concrete and asphalt,

and removing and installing fencing.

                                  32.

     Defendant Robertson is the Chief Executive Officer and sole

owner of Defendant Renee Group.




                                 -7-
      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 8 of 22




                                      33.

     Defendant      Robertson   is    the   sole    corporate     officer   of

Defendant   Renee    Group   and     maintains     operational    control   of

Defendant Renee Group.

                                      34.

     Defendant Robertson controls, oversees, and directs the day-

to-day operation of Defendant Renee Group, including the terms and

conditions of the Plaintiffs’ employment.

                                      35.

     Defendant       Robertson’s       operational      control      includes

establishing the compensation of employees, including the decision

to pay the Plaintiffs as independent contractors.

                                      36.

     Defendant       Robertson’s       operational      control      includes

establishing the assignments performed by employees, including the

Plaintiffs’ work assignments.

                                      37.

     Defendant Robertson’s operational control includes overseeing

the work performed by the Plaintiffs.

                                      38.

     Defendant White is the Chief Financial Officer and Secretary

of Defendant Renee Group.



                                     -8-
      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 9 of 22




                                  39.

     Defendant White maintains operational control of Defendant

Renee Group.

                                  40.

     Defendant White controls, oversees, and directs the day-to-

day operation of Defendant Renee Group, including the terms and

conditions of the Plaintiffs’ employment.

                                  41.

     Defendant White’s operational control includes establishing

the compensation of employees, including the decision to pay the

Plaintiffs as independent contractors.

                                  42.

     Defendant White’s operational control includes establishing

the assignments performed by employees, including the Plaintiffs’

work assignments.

                                  43.

     Defendant White’s operational control includes overseeing the

work performed by the Plaintiffs.

                                  44.

     In approximately November 2016, Plaintiff Soto-Aguilera began

working for Defendants performing manual labor by installing water




                                 -9-
      Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 10 of 22




and   sewer   lines,   digging   ditches,   excavating,   clearing     land,

laying concrete and asphalt, and removing and installing fencing.

                                    45.

      Plaintiff Soto-Aguilera’s primary duties included travelling

to work locations and performing manual labor by installing water

and   sewer   lines,   digging   ditches,   excavating,   clearing     land,

laying concrete and asphalt, and removing and installing fencing.

                                    46.

      In approximately November 2016, Plaintiff Ramos began working

for Defendants, performing manual labor by installing water and

sewer lines, digging ditches, excavating, clearing land, laying

concrete and asphalt, and removing and installing fencing.

                                    47.

      Plaintiff Ramos’ primary duties included travelling to work

locations and performing manual labor by installing water and sewer

lines, digging ditches, excavating, clearing land, laying concrete

and asphalt, and removing and installing fencing.

                                    48.

      Throughout Plaintiff Soto-Aguilera’s employment, he routinely

worked fifty-five (55) to seventy (70) hours a week.




                                  -10-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 11 of 22




                                  49.

    Throughout Plaintiff Ramos’s employment, he routinely worked

fifty-five (55) to seventy (70) hours a week.

                                  50.

    From the beginning of his employment until approximately the

middle of 2020, Plaintiff Soto-Aguilera was an employee but was

paid by 1099 for tax reporting purposes, without any withholdings

of employment taxes, and was not paid overtime.

                                  51.

    From the beginning of his employment until approximately the

middle of 2020, Plaintiff Ramos was an employee but was paid by

1099 for tax reporting purposes, without any withholdings of

employment taxes, and was not paid overtime.

                                  52.

    Throughout his relationship with Defendants, Plaintiff Soto-

Aguilera was an employee of Defendants as defined by the FLSA.

                                  53.

    Throughout his relationship with Defendants, Plaintiff Ramos

was an employee of Defendants as defined by the FLSA.

                                  54.

    Throughout his relationship with Defendants, the Defendants

controlled the work performed by Plaintiff Soto-Aguilera.



                               -11-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 12 of 22




                                    55.

     Throughout his relationship with Defendants, the Defendants

controlled the work performed by Plaintiff Ramos.

                                    56.

     Throughout     his   relationship     with    Defendants,    the   work

performed by Plaintiff Soto-Aguilera was at the direction of

Defendants.

                                    57.

     Throughout     his   relationship     with    Defendants,    the   work

performed by Plaintiff Ramos was at the direction of Defendants.

                                    58.

     Throughout     Plaintiff     Soto-Aguilera’s      relationship     with

Defendants, the Defendants determined his compensation, terms and

conditions of employment, maintained the authority to change the

terms of his employment, set his work hours and schedule, and

maintained employment records, such as time and pay records.

                                    59.

     Throughout Plaintiff Ramos’s relationship with Defendants,

the Defendants determined his compensation, terms and conditions

of employment, maintained the authority to change the terms of his

employment,   set   his   work   hours    and   schedule,   and   maintained

employment records, such as time and pay records.



                                  -12-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 13 of 22




                                  60.

    Throughout    Plaintiff    Soto-Aguilera’s       relationship     with

Defendants, he was not paid based on his own opportunities for

profit or loss.

                                  61.

    Throughout Plaintiff Ramos’s relationship with Defendants, he

was not paid based on his own opportunities for profit or loss.

                                  62.

    Throughout his relationship with Defendants, Plaintiff Soto-

Aguilera did not invest in the equipment and material used in

performing his job duties.

                                  63.

    Throughout his relationship with Defendants, Plaintiff Ramos

did not invest in the equipment and material used in performing

his job duties.

                                  64.

    Throughout his relationship with Defendants, the Defendants

provided   Plaintiff   Soto-Aguilera    with   the   materials,     tools,

supplies, equipment, and vehicles to travel to off-site locations

to perform his job duties.




                               -13-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 14 of 22




                                  65.

     Throughout his relationship with Defendants, the Defendants

provided Plaintiff Ramos with the materials, tools, supplies,

equipment, and vehicles to travel to off-site locations to perform

his job duties.

                                  66.

     Throughout his relationship with Defendants, Plaintiff Soto-

Aguilera did not employ others to perform his job duties.

                                  67.

     Throughout his relationship with Defendants, Plaintiff Ramos

did not employ others to perform his job duties.

                                  68.

     The Plaintiffs’ duties of installing water and sewer lines is

an integral part of Defendants’ business.

                                  69.

     The Plaintiffs’ duties are manual labor duties.

                                  70.

     The laborer duties performed by the Plaintiffs do not require

the exercise of discretion or independent judgment.

                                  71.

     The Plaintiffs’ duties are not FLSA exempt duties.




                               -14-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 15 of 22




                                  72.

     During their employment, the Plaintiffs           routinely worked

greater than forty (40) hours per week for Defendants.

                                  73.

     During their employment, the Plaintiffs have not been paid

overtime wages for the hours that they worked in excess of forty

(40) hours per week.

                                  74.

     Throughout their employment, the actual job duties performed

by the Plaintiffs were not exempt under the FLSA.

                                  75.

     Plaintiffs   are   due   retroactive   payments    and   liquidated

damages for wages and overtime wages for hours worked beyond forty

(40) hours per week.

                                  76.

     Defendants’ actions have been willful as defined in 29 U.S.C.

§ 255(a).

                                  77.

     Defendants knew that their conduct violated the FLSA or showed

reckless disregard as to whether their conduct violated the FLSA.




                                -15-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 16 of 22




                COUNT ONE:      FLSA MISCLASSIFICATION

                                   78.

     Plaintiffs incorporate herein paragraphs 1 through 77 of

their Complaint.

                                   79.

     The Plaintiffs were paid by 1099 and not paid hourly wages by

Defendants.

                                   80.

     The   Plaintiffs    were    not     independent   contractors    for

Defendants.

                                   81.

     The job duties performed by Plaintiffs while paid by 1099 by

Defendants are not exempt job duties under the overtime provisions

of the FLSA.

                                   82.

     Defendants failed to pay the Plaintiffs for all hours worked,

and thereby have violated the minimum wage law.

                                   83.

     Defendants have failed to pay Plaintiffs one and one-half

times the regular rate of pay for all hours worked in excess of

forty (40) hours per week, in violation of 29 U.S.C. § 207(a)(1).




                                 -16-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 17 of 22




                                  84.

    Defendants’ conduct entitles Plaintiffs to the amount of

their unpaid overtime compensation.

                                  85.

    Defendants have failed to comply with the FLSA by presumably

classifying the Plaintiffs as an independent contractor, despite

fully knowing that it is in violation of the FLSA.

                                  86.

    Defendants’ actions have been willful as defined in 29 U.S.C.

§ 255(a).

                                  87.

    In December 2020 and January of 2021, Plaintiffs complained

to Defendants regarding the failure to pay overtime.

                                  88.

    After the Plaintiffs complained, the Defendants have failed

to allow the Plaintiffs to work.

            COUNT TWO:   FLSA FAILURE TO PAY OVERTIME WAGES

                                  89.

    Plaintiffs incorporate herein paragraphs 1 through 88 of

their Complaint.




                                -17-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 18 of 22




                                  90.

     The job duties performed by Plaintiffs while employed with

Defendants are not exempt job duties under the overtime provisions

of the FLSA.

                                  91.

     Defendants have failed to pay Plaintiffs one and one-half

times the regular rate of pay for all hours worked in excess of

forty (40) hours per week, in violation of 29 U.S.C. § 207(a)(1).

                                  92.

     Defendants’ conduct entitles Plaintiffs to the amount of

their unpaid overtime compensation.

                   COUNT THREE:   FLSA RETALIATION

                                  93.

     Plaintiffs incorporate herein paragraphs 1 through 92 of

their Complaint.

                                  94.

     The Plaintiffs engaged in statutorily protected activity as

defined by 29 U.S.C. § 215 by complaining that they were not being

paid for hours worked and overtime as required by the FLSA.

                                  95.

     In response, Defendants have failed to allow the Plaintiffs

to work and effectively terminated the Plaintiffs.



                               -18-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 19 of 22




                                   96.

     Defendants’ actions are in retaliation for the Plaintiffs’

statutorily protected complaints in violation of 29 U.S.C. §

215(3), and have caused the Plaintiffs loss of pay, benefits, and

emotional distress.

                                   97.

     Defendants’ conduct entitles Plaintiffs to all legal and

equitable relief provided for under 29 U.S.C § 216(b), including,

but not limited to,     loss of pay, benefits,        compensatory and

emotional distress damages.

               COUNT FOUR:    FLSA LIQUIDATED DAMAGES

                                   98.

     Plaintiffs incorporate herein paragraphs 1 through 97 of

their Complaint.

                                   99.

     Defendants’ conduct is not grounded in good faith and on

reasonable grounds, thereby entitling the Plaintiffs to liquidated

damages pursuant to 29 U.S.C. § 260.

                   COUNT FIVE:    FALSE TAX FILINGS

                                  100.

     Plaintiffs incorporate herein paragraphs 1 through 99 of

their Complaint.



                                 -19-
     Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 20 of 22




                                 101.

     Defendants improperly failed to withhold taxes on Plaintiffs’

income and instead mischaracterized         Plaintiffs as independent

contractors in its information filings with the Internal Revenue

Service.

                                 102.

     Plaintiffs incurred additional taxes as a direct result of

Defendants’ intentional actions.

                                 103.

     As a result, Plaintiffs are entitled to civil damages in an

amount equal to the greater of $5,000.00 or the sum of any actual

damages they sustained as a proximate result of the filing of the

fraudulent   information   return,    the   costs   of   the   action,   and

reasonable attorney’s fees pursuant to 26 U.S.C. § 7434.

                           PRAYER FOR RELIEF

                                 104.

     Wherefore, the Plaintiffs pray for a judgment as follows:

     1.    That the Court grant full back pay for unpaid wages and

           overtime wages owed to the Plaintiffs;

     2.    That the Court grant Plaintiffs liquidated damages and

           compensatory damages under the FLSA;




                               -20-
Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 21 of 22




3.   That the Court grant Plaintiffs damages and penalties

     under 26 U.S.C § 7434;

4.   That the Court grant Plaintiffs pre-judgment interest;

5.   That the Court find that Defendants willfully violated

     the FLSA so that a three (3) year limitation period

     applies to this case;

6.   That the Court grant Plaintiffs expenses of litigation,

     including reasonable attorneys’ fees, pursuant to the

     FLSA, 42 U.S.C § 1988, and/or O.C.G.A. § 13-6-11;

7.   That the Court grant Plaintiffs a jury trial;

8.   That the Court hold the Defendants jointly and severally

     liable;

9.   That the Court grant Plaintiffs all other relief the Court

     deems just and proper; and

10. That   the   Court   grant    temporary,    preliminary,     and

     permanent injunctive relief prohibiting Defendants from

     engaging in further violations of the FLSA.

Respectfully submitted this 11th day of February 2021.

                          THE REDDY LAW FIRM, P.C.

                          /s/K. Prabhaker Reddy
                          K. PRABHAKER REDDY
                          Attorney for Plaintiffs
                          Georgia Bar No. 597320
                          1325 Satellite Boulevard
                          Suite 1506
                          Suwanee, Georgia 30024


                          -21-
Case 1:21-cv-00619-WMR Document 1 Filed 02/11/21 Page 22 of 22




                          Telephone: (678) 629-3246
                          Facsimile: (678) 629-3247
                          Email: kpr@reddylaw.net




                          -22-
